Name: 90/171/EEC: Commission Decision of 30 March 1990 amending Decision 84/423/EEC on health protection measures in respect of Botswana
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  cooperation policy;  agricultural policy;  trade
 Date Published: 1990-04-10

 Avis juridique important|31990D017190/171/EEC: Commission Decision of 30 March 1990 amending Decision 84/423/EEC on health protection measures in respect of Botswana Official Journal L 093 , 10/04/1990 P. 0040 - 0045*****COMMISSION DECISION of 30 March 1990 amending Decision 84/423/EEC on health protection measures in respect of Botswana (90/171/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 89/662/EEC (2), and in particular Article 15 thereof, Whereas Commission Decision 84/423/EEC (3) granted the Member States the option of authorizing imports into their territory, under certain conditions and from certain regions, of fresh meat from Botswana, taking into account, in particular, the existing health situation in that country and the measures taken by that country's authorities to combat foot-and-mouth disease and to avoid its spreading into unaffected regions; Whereas the situation concerning foot-and-mouth disease in Botswana continues to improve, no outbreak of the disease having occured since September 1980; whereas it is now possible to extend the disease-free area by including certain new veterinary disease control zones (zones 5 and 6); Whereas in order to further clarify the situation with regard to the veterinary disease control zones it is necessary to further define the limits of these zones in a different manner; Whereas the situation in Botswana will continue to be kept under review by the Commission; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 84/423/EEC is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 The prohibition provided for in Article 14 (2) of Directive 72/462/EEC shall not apply, in respect of deboned carcase meat of bovine animals, to the following veterinary disease control zones of Botswana: Veterinary disease control zone 5: That area which is bordered: - to the north-west by the cordon fence running from the Makgadikgadi Salt Pans via Orapa Mining Area to the Central Kalahari Game Reserve, - to the south by the cordon fence from the Central Kalahari Game Reserve via Makoba Quarantine to Dukwe Quarantine, - to the north-east by the cordon fence from the Makgadikgadi Salt Pans to join the cordon fence from Dukwe to Makoba Quarantine. Veterinary disease control zone 6: That area which is bordered: - to the north-east by the cordon fence running from Vakaranga through Mosojane Quarantine to join the cordon fence from Maitengwe to Dukwe Quarantine, - to the west by the cordon fence from Maitengwe Quarantine via Dukwe to Makoba Quarantine, - to the south by the cordon fence from Thalamabele to Serule, - to the east by the railway line from Vakaranga to Serule via Francistown. Veterinary disease control zone 7: That area bordered: - to the north by the cordon fence along the border between Botswana and Zimbabwe from the Tuli Circle to Vakaranga, - to the west by the railway line from Vakaranga to Serule, - to the south by the cordon fence from Serule to Zanzibar, - to the south-east by the border between Botswana and South Africa to a point around the confluence of the Shashe and Limpopo rivers and to the east by the cordon fence from this point to the Tuli Circle. Veterinary disease control zone 8: That area bordered: - to the west by the cordon fence from Thalamabele to Makoba, - to the south by the Makoba/Markoro cordon fence, - to the east by the Makoro/Serule railway line, - to the north by the Serule/Thalamabele cordon fence. Veterinary disease control zone 9: That area bordered: - to the north by the Serule/Zanzibar cordon fence, - to the west by the Marokoro/Serule railway line, - to the south by the Makoro/Sherwood cordon fence, - to the east by the border between Botswana and South Africa between Sherwood and Zanzibar. Veterinary disease control zone 10: That area bordered: - to the north by the cordon fence from Sherwood through Makoro and Duakome Quarantines to Makoba, - to the west by the Makoba/Central Kalahari Game Reserve cordon fence, - to the south by the cordon fence from Buffels Drift via Dibete Quarantine and Lephephe to the Central Kalahari Game Reserve, - to the east by the border between Botswana and South Africa from Buffels Drift to Sherwood. Veterinary disease control zone 11 That area including: - Kweneng District - Southern District - Kgatleng District - South East District Veterinary disease control zone 12 The area of Ghanzi District. Veterinary disease control zone 13 The area of Kgalagadi District. Veterinary disease control zone 14 Botswana Meat Commission Abattoir Lobatse. Veterinary disease control zone 18 Botswana Meat Commission Abattoir Francistown.' 2. The third indent of paragraph 1 of Article 2 is replaced by the following: '- the meat shall come from bovine animals coming from the districts mentioned in Article 1 and which have been slaughtered at least seven days after the completion of slaughter of cattle from unauthorized areas of northern Botswana and the cleaning and disinfection of the slaughterhouses at Lobatse and Francistown.' 3. The third indent of paragraph 2 of Article 2 is replaced by the following: '- the offal shall come from bovine animals coming from the districts mentioned in Article 1 and which have been slaughtered at least seven days after the completion of slaughter of cattle from unauthorized areas of northern Botswana and the cleaning and disinfection of the slaughterhouses at Lobatse and Francistown.' Article 2 The Annexes of Decision 84/423/EEC are replaced by the Annex hereto. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 237, 5. 9. 1984, p. 18. ANNEX 'ANNEX A ANIMAL HEALTH CERTIFICATE for fresh meat (1) from de-boned carcases (2) of bovine animals from Botswana Country of destination: Reference number of the public health certificate: Exporting Country: Ministry: Department: Reference: (Optional) I. Identification of meat: Meat (3) of bovine animals: Nature of cuts (4): Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (5): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The fresh de-boned carcase meat described above: (a) originates from cattle which: - were born and reared in Botswana and which, in the preceding 12 months or since birth, have remained in one or more of the following veterinary disease control zones: Zones 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 18, - bore, in accordance with the legal provisions, a mark indicating their region of origin, - had not been vaccinated against foot-and-mouth disease within the past 12 months, - on the way to the slaughterhouse and while awaiting slaughter therein did not come into contact with animals not satisfying the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of their meat to a Member State, and if they were conveyed by vehicle or container, the latter was cleaned and disinfected before loading, - when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter, which included examination of the mouth and feet, showed no symptom of foot-and-mouth disease, - were slaughtered during the period mentioned in the third indent of Article 2 (1) of Commission Decision 84/423/EEC (date of slaughter: ); (b) was obtained in a slaughterhouse in which no case of foot-and-mouth disease has been detected for at least three months; (c) has been kept strictly separate from meat and offal not conforming to the requirements for export to a Member State laid down in the Decisions of the European Economic Community currently in force; (d) has had the major accessible lymphatic glands removed; (e) originates from carcases which were matured at an ambient temperature of more than + 2 °C for at least 24 hours after slaughter and before de-boning. 2. During the period between arrival of the cattle at the slaughterhouse and completion of the packing of the meat of the same cattle for export to a Member State, in boxes or cartons, no animal or meat not conforming to the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of meat to a Member State (with the exception of meat packed in boxes or cartons and kept in special storage areas) was present in the slaughterhouse or cutting plant. 1.2.3 // // Done at , , on (Place) // (Date) Seal (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory) (1) 'Fresh meat' means all parts of domestic bovine animals fit for human consumption which have not undergone any preserving process; however, chilled and frozen meat shall be considered to be fresh meat. (2) 'Carcase' means the whole body of a slaughtered animal after bleeding, evisceration, removal of the limbs at the carpus and tarsus, removal of the head, tail and mammary gland and in addition, in the case of bovine animals, after skinning. (3) Only fresh de-boned carcase meat of bovine animals from which the major accessible lymphatic glands have been removed is authorized for importation. (4) Fresh carcase meat is authorized for importation only if all bones have been removed. (5) For railway wagons or lorries, the vehicle registration number should be stated, for aircarft the flight number and for vessels the name. ANNEX B ANIMAL HEALTH CERTIFICATE for offal (1) of bovine animals from Botswana Country of destination: Reference number of the public health certificate: Exporting Country: Ministry: Department: Reference: (Optional) I. Identification of offal: Offal of bovine animals: Nature of offal (1): Number of packaging: Number of packaging: Net weight: II. Origin of offal: Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): III. Destination of offal: The offal will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (2): Name and address of consignor: Name and address of consignee: IV. Attestation of health The undersigned, official veterinarian, certify that: 1. The offal described above: (a) originates from cattle which: - were born and reared in Botswana and which, in the preceding 12 months or since birth, have remained in one or more of the following veterinary disease control zones: Zones 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 18, - bore, in accordance with the legal provisions, a mark indicating their region of origin, - had not been vaccinated against foot-and-mouth disease within the past 12 months, - on the way to the slaughterhouse and while awaiting slaughter therein did not come into contact with animals not satisfying the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of their meat to a Member State, and if they were conveyed by vehicle or container, the latter was cleaned and disinfected before loading, - when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter, which included examination of the mouth and feet, showed no symptom of foot-and-mouth disease, - were slaughtered during the period mentioned in the third indent of Article 2 (2) of Commission Decision 84/423/EEC (date of slaughter: ); (b) was obtained in a slaughterhouse in which no case of foot-and-mouth disease has been detected for at least three months; (c) has been kept strictly separate from meat and offal not conforming to the requirements for export to a Member State laid down in the Decisions of the European Economic Community currently in force; (d) has matured at an ambient temperature of more than + 2oC for at least three hours. 2. During the period between arrival of the cattle at the slaughterhouse and completion of the packing of the offal of the same cattle for export to a Member State, in boxes or cartons, no animal or meat or offal not conforming to the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of meat to a Member State (with the exception of meat packed in boxes or cartons and kept in special storage areas) was present in the slaughterhouse or cutting plant. 1.2.3 // // Done at , (Place) // on (Date) Seal (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory)" (1) Only hearts and livers from which lymphatic glands, adhering connective tissue and fat have been completely removed and tongues without bone, cartilage and tonsils of bovine animals are authorized for importation. (2) For railway wagons or lorries, the vehicle registration number should be stated, for aircraft the flight number and for vessels the name.